Per Curiam:

The appeal herein is dismissed. The order of the District Court merely reinstated the interlocutory injunction pursuant to the opinion of this Court. The *809parties should proceed with the trial of the cause upon the merits as this Court has directed.
Messrs. Oscar E. Carlstrom, Samuel A. Ettelson, George I. Haight, Benjamin F. Goldstein, Edmund D. Adcock, and Francis X. Busch for appellants.
Messrs. Horace Kent Tenney, Charles M. Bracelen, William H. Thompson, Kenneth F. Burgess, R. A. Van Orsdel, and Leslie N. Jones for appellee.
[See 282 U. S. 133.]